Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Emmanuel Uko Akpan
(OI: 6-03-40688-9),
Petitioner
Vv.

The Inspector General.
Docket No. C-10-340
Decision No. CR2178

Date: July 8, 2010

DECISION

Petitioner, Emmanuel Uko Akpan, asks review of the Inspector General’s (I.G.’s)
determination to exclude him for twenty years from participation in the Medicare,
Medicaid, and all federal health care programs under section 1128(a)(1) of the Social
Security Act (Act). For the reasons discussed below, I find that the LG. is authorized to
exclude Petitioner and that the imposition of a twenty-year exclusion is reasonable.

I. Background

Petitioner owned and operated a durable medical equipment supply business in Dallas,
Texas. In that capacity, he fraudulently billed the Medicare program for power
wheelchairs and accessories. 1.G. Exhibit (Ex.) 2 at 2. He was convicted in federal
district court of felony health care fraud and for conducting an illegal financial
transaction.

In a letter dated December 31, 2009, the I.G. advised Petitioner that, because he was
convicted of a criminal offense related to the delivery of an item or service under the
Medicare or state health care program, the I.G. was excluding him from participation in
Medicare, Medicaid, and all federal health care programs for a period of twenty years.
Section 1128(a)(1) of the Act authorizes such exclusion.

The I.G. indicates that an in-person hearing is not necessary in this case. I.G. Br. at 6-7.
The I.G. has submitted its brief (1.G. Br.), a reply brief, and five exhibits (1.G. Exs. 1-5).

In an order dated March 17, 2010, I directed Petitioner to complete and submit a “short-
form brief,” answering specific questions, including whether an in-person hearing is
necessary, and, if so, directing him to: (1) name each witness whose testimony he wants
to offer; (2) describe that testimony and explain why it relates to his arguments; and (3)
explain why that testimony is not duplicative.' Petitioner did not respond to the specific
questions on the short-form brief, but instead submitted the following documents: 1) a
brief opposing summary judgment and demanding discovery (P. Br.);? 2) a motion to
strike the exhibits attached to the I.G.’s brief (P. M/Strike); 3) a document titled
“Petitioner’s Affidavit of the Court’s Bias and Prejudice Pursuant to 28 U.S.C.

§ 144”; and 4) a motion to recuse. With these documents, Petitioner submitted two
“attachments,” which we have marked P. Exs. 1-2. Petitioner has also submitted a
motion for leave to file a sur-reply and the sur-reply itself.

IL. Issues
Although Petitioner raises a wide range of issues here, I am authorized to consider only:

1) whether the I.G. has a basis for excluding Petitioner from program participation; and
2) if so, whether the twenty-year exclusion falls within a reasonable range.

' While the short-form brief directs the party to answer specific questions targeted to the
issues presented in this case, it also affords him the opportunity to present any additional
arguments.

> Petitioner captions this submission “Petitioner’s Motion and Affidavit to Stay
Consideration Opposing Informal Brief of Inspector General for Dismissal or Summary
Judgment Pursuant to Fed. R. Civ. P. 56(f).”

* I do not list every motion and objection that Petitioner filed, but all of his submissions
are included in the record file.

+ Petitioner moves for discovery. But, the regulations limit discovery to documents that
are “relevant and material.” 42 C.F.R. § 1005.7. Petitioner has not shown how discovery
would produce documents that are “relevant and material.” Petitioner also complains
bitterly — indeed, he alleges bias and prejudice and demands that I recuse myself —
because I declined to appoint, at government expense, an attorney to represent him in
these proceedings. As set forth in my orders of February 17 and March 17, 2010, I
simply have no authority to appoint counsel to represent him.

II. Discussion

A, Petitioner must be excluded, because he was convicted of
a criminal offense related to the delivery of an item or
service under the Medicare or a state health program,
within the meaning of section 1128(a)(1) of the Social
Security Act. 5

Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101.

In April 2004, Petitioner admitted his guilt to: 1) “knowingly and willfully” executing a
scheme to defraud the Medicare program, in violation of “18 U.S.C. §§ 1347 & 24 and
2”; and 2) “knowingly” conducting a financial transaction of more than $10,000
“involv[ing] the proceeds of a specified unlawful activity, namely, health care fraud,” in
violation of 18 U.S.C. § 1957(a). LG. Ex. 2. According to Petitioner, he formally
entered his guilty plea in district court on May 17, 2004. P. Br. at 3.

On June 30, 2009, the Federal District Court for the Northern District of Texas entered
judgment against him, sentenced him to a five-year prison term, and ordered him to pay
restitution of $710,000 to the Centers for Medicare and Medicaid Services, which is the
agency that administers the Medicare program. I.G. Ex. 1. Neither party has explained
the long delay between the date Petitioner pled guilty and the date the court entered a
judgment against him.

Nevertheless, the parties agree that Petitioner was convicted of defrauding the Medicare
program. He is therefore subject to exclusion under section 1128(a)(1).

Petitioner nevertheless claims that he has “always maintained his innocence,” and
complains that his criminal defense attorney refused to withdraw his guilty plea. He
therefore filed his own motion to withdraw, but, after a February 2005 hearing, the
federal district court denied his motion. Petitioner has appealed his conviction, and,
according to Petitioner, that appeal is currently pending before the Fifth Circuit. P.
Motion to Recuse at 2-3.

Federal regulations explicitly preclude any collateral attack on Petitioner’s conviction.

When the exclusion is based on the existence of a criminal
conviction . .. where the facts were adjudicated and a final

* My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.
decision was made, the basis for the underlying conviction . .
. is not reviewable and the individual or entity may not
collaterally attack it, either on substantive or procedural
grounds, in this appeal.

42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000); Chander
Kachoria, R.Ph., DAB No. 1380 at 8 (1993) (“There is no reason to ‘unnecessarily
encumber the exclusion process’ with efforts to reexamine the fairness of state
convictions.”); Young Moon, M.D., DAB CR1572 (2007).

Further, the Act specifically provides that a pending appeal is irrelevant to whether an
individual has been convicted, within the meaning of the Act. “[A]n individual . . . is
considered to have been ‘convicted’ of a criminal offense . . . regardless of whether there
is an appeal pending... .” Act § 1128(i)(1).

B. Based on the aggravating factors presented in this case,
the twenty-year exclusion is reasonable.

An exclusion under section 1128(a)(1) must be for a minimum period of five years. Act
§ 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal regulations set
forth criteria for lengthening exclusions beyond the five-year minimum. 42 C.F.R.

§ 1001.102(b). Evidence that does not pertain to one of the aggravating or mitigating
factors listed in the regulations may not be used to decide whether an exclusion of a
particular length is reasonable.

Among the factors that may serve as bases for lengthening the period of exclusion are: 1)
the acts resulting in the conviction, or similar acts, resulted in a financial loss to Medicare
and state health care programs of $5,000 or more; 2) the acts that resulted in the
conviction, or similar acts, were committed over a period of one year or more; 3) the
sentence that the court imposed included incarceration; and 4) the convicted individual or
entity has a prior criminal record. 42 C.F.R. § 1001.102(b). The presence of an
aggravating factor, or factors not offset by any mitigating factor or factors, justifies
lengthening the mandatory period of exclusion.

Here, at least four aggravating factors justify significantly increasing the period of
exclusion beyond the five-year minimum:°

Financial loss to Medicare (42 C.F.R. § 1001.102(b)(1)). Petitioner’s actions resulted in
a program financial loss well in excess of $5,000. The district court ordered him to pay
$710,000 in restitution to the Medicare program, and restitution has long been considered

° The LG. does not rely on another potentially aggravating factor -- that Medicare
overpaid the individual $1,500 or more as a result of intentional improper billings. 42
C.F.R. § 1001.201(b)(7).
a reasonable measure of program losses. I.G. Ex. | at 5. Jason Hollady, M.D., DAB No.
1855 (2002). Indeed, the Departmental Appeals Board (Board) has characterized
restitution in an amount so substantially greater than the standard as an “exceptional|[ly]
aggravating factor” that is entitled to significant weight. Jeremy Robinson, DAB No.
1905 (2004); Donald A. Burstein, Ph.D., DAB No. 1865 (2003).

Duration of crime (42 C.F.R. § 1001.102(b)(2)). For more than a year, Petitioner
engaged in the acts that resulted in his conviction. In his plea agreement, Petitioner
admitted that he began submitting fraudulent claims in March 2002 and continued his
illegal conduct through July 2003. I.G. Ex. 2 at 3.

Incarceration (42 C.F.R. § 1001.102(b)(5)). The criminal court imposed a sentence that
included a significant period of incarceration. Petitioner was sentenced to five years in

prison, which is significant jail time, and underscores the seriousness of his crimes. I.G.
Ex. | at 2.

Criminal sanction record (42 C.F.R. § 1001.102(b)(6)). The June 2009 felony conviction
was not Petitioner’s first. In March 1997, he pled guilty to one felony count of making a
alse statement in the acquisition of a passport, and aiding and abetting, in violation of 18
U.S.C. § 1542 and 2. I.G. Ex. 3. Notwithstanding this earlier conviction, Petitioner
denies any “criminal sanction record,” arguing that his earlier conviction “does not
satisfy the regulatory requirement for consideration as an aggravating factor.” P. Br. at 3.
Petitioner does not further explain why a felony conviction would not be considered a
“criminal sanction.”

Nothing in the plain language of 42 C.F.R. § 1001.102(b)(6) limits its reach to situations
involving exclusions or other program-related penalties.’ Indeed, such qualifying
language would make the provision redundant. Section 1001.102(b)(8) includes, as an
aggravating factor, convictions for criminal offenses “involving the same or similar
circumstances.” (Emphasis added). Section 1001.102(b)(9) includes, as an aggravating
factor, convictions for “other offenses besides those which formed the basis for the
exclusion” as well as “other adverse action. . . based on the same set of circumstances
that serves as the basis for imposition of the exclusion.” | interpret this section to cover
contemporaneous convictions, but not necessarily the individual’s criminal history.

The drafters of the regulation thus recognized that individuals with additional criminal
convictions are inherently less reliable and so authorized the I.G. to consider aggravating
all criminal convictions, whether contemporaneous or past, exclusion-related or not. In
this way, the regulation furthers the statutory and regulatory purpose of protecting federal

7 Tf Petitioner’s earlier crime had been subject to exclusion under section 1128, he may
have been subject here to a significantly longer period of exclusion, since the statutory
minimum for those previously excluded is ten years, rather than five. Act

§ 1128(c)(3)(G).
health care programs from those who have shown themselves to be untrustworthy. Any
individual with repeated felony convictions for crimes based on fraud is simply not to be
trusted.

Petitioner’s significant history of felonious fraudulent conduct heightens the risk that he
poses to program integrity. I would sustain a twenty-year exclusion based on this factor
alone.

C. No mitigating factors justify decreasing the period of
exclusion.

The regulations consider mitigating just three factors: 1) a petitioner was convicted of
three or fewer misdemeanor offenses, and the resulting financial loss to the program was
less than $1,500; 2) the record in the criminal proceedings demonstrates that a petitioner
had a mental, physical, or emotional condition that reduced his culpability; and 3) a
petitioner’s cooperation with federal or state officials resulted in others being convicted
or excluded, or additional cases being investigated, or a civil money penalty being
imposed. 42 C.F.R. § 1001.102(c) (emphasis added). Characterizing the mitigating
factor as “‘in the nature of an affirmative defense,” the Board has ruled that Petitioner has
the burden of proving any mitigating factor by a preponderance of the evidence. Barry
D. Garfinkel, M.D., DAB No. 1572 at 8 (1996).

Obviously, because Petitioner’s felony conviction involved program financial losses
many times greater than $1,500, the first factor does not apply here. Nor does Petitioner
claim that he suffered any condition that reduced his culpability nor that he cooperated
with government officials.

Petitioner nevertheless lists seven factors, which he characterizes as “mitigating.” P. Br.
at 3-4. These include revocation of his supplier number, loss of earnings, and
government seizure of his property. None of these are mitigating.

Petitioner also claims, without any support, that he was, in fact, excluded over six years
ago. According to Petitioner, after he entered his guilty plea, a government agent told
him that he was automatically excluded and sent him a copy of the exclusion rules. P. Br.
at 2-3. I accept this as true for purposes of resolving this case, but I do not find it
material. That a government employee advised him of, and sent him the rules governing,
mandatory exclusions does not mean that the I.G. excluded him any earlier than January
2010, as set forth in the I.G.’s December 31, 2009 notice letter. Indeed, he could not
have been excluded prior to the date of his conviction, June 30, 2009.

Moreover, all of the evidence in this record establishes that Petitioner was excluded
effective January 20, 2010. By letter dated July 17, 2009, the I.G. notified Petitioner that
he would be excluded and invited him to submit any information he wanted the I.G. to
consider in determining the period of exclusion. I.G. Ex. 5 at 1-2. Petitioner responded
by letter dated July 20, 2009, in which he said only that his conviction was under appeal.
He did not then mention any earlier exclusion. 1.G. Ex. 5 at 3-4.

IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid, and all federal health care programs, and I sustain as reasonable
the twenty-year exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

